DETAILED CORRESPONDENCE
This Office action is in response to the election received July 28, 2021.

The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps is withdrawn in view of the cancellation of claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of SHINDO (2017/0038681) and SUWA et al (7,374,856) and KUNIMASA et al (2004/0077790).


    PNG
    media_image1.png
    499
    657
    media_image1.png
    Greyscale

SHINDO report a radiation sensitive resin composition comprising a binder resin (A) which can any of the listed resins in paragraph [0015] shown below:
    PNG
    media_image2.png
    162
    411
    media_image2.png
    Greyscale

Table 1, page 17, provided below:
    PNG
    media_image3.png
    551
    870
    media_image3.png
    Greyscale

SHINDO lack the formulated composition with a polysiloxane as claimed, however applicants are directed back to paragraph [0015] wherein a polysiloxane resin is disclosed as a suitable binder resin in their application and further disclose that the binder resins can be used alone or a two types or more combined.
SUWA et al report that a positive photosensitive composition comprising a polysiloxane resin, a quinonediazide compound, and a crosslinking agent provide a composition which is excellent in transparency, high resistance and low dielectric constant, as reported in column 2, lines 24-31 shown here:

    PNG
    media_image4.png
    145
    452
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select two of the binder resins from paragraph [0015] in SHINDO with the reasonable expectation of having a composition which has excellent sensitivity, and low in water absorption as well as providing high heat resistance, high transparency and low dielectric constant from the polysiloxane as taught in SUWA et al.
SUWA et al further disclose the use of an epoxy group containing crosslinking agent as seen in column 35, lines 20-25 shown below:
    PNG
    media_image5.png
    97
    401
    media_image5.png
    Greyscale

KUNIMASA et al disclose resin compositions that list functionally equivalent curing catalyst as seen in paragraph [0042].  Of note is the listing of glycidyl methacrylate with EPIKOTE828 (crosslinking agent that contains an epoxy group disclosed in SUWA et al) shown below: 
    PNG
    media_image6.png
    547
    450
    media_image6.png
    Greyscale

It would also have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use any of the functionally equivalent curing catalyst as listed KUNIMASA et al in place of the epoxy EPIKOTE828 of SUWA et al with the reasonable expectation of same or similar results for coating films with high heat resistance, high transparency, and low dielectric constant.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                                                                        
J.Chu
November 20, 2021